PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $1,111.82, based upon the following facts: On or about October 15, 1979, claimant’s bulk gasoline tanker was traveling west on Interstate 64 between the Chesapeake Exit and the West Virginia State Line, a highway owned and maintained by the respondent.
In the course of said operation on 1-64, claimant’s vehicle crossed the 12 pole bridge, a part of the interstate system. While crossing the bridge, claimant’s vehicle struck a loose metal expansion joint, damaging the left drive axle wheel and trailer on the tractor, and damaging the spare tire carrier and left wheel and tire of the trailer. As the respondent’s employees failed to properly maintain the expansion joint to prevent it from jarring loose and damaging vehicles on the bridge, the respondent was guilty of negligence which was the proximate cause of the damages suffered by the claimant. Respondent is therefore liable to the claimant for the sum of $1,111.82, which is a fair and equitable estimate of the damages sustained.
*184Based on the foregoing facts, an award in the above amount is hereby made.
Award of $1,111.82.